Citation Nr: 0601864	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  04-17 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected low back disability, currently 
classified as lumbar strain.

2.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1988 to April 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Detroit, Michigan, Regional Office (RO), which granted 
service connection and assigned a 10 percent evaluation for 
lumbar strain and a noncompensable evaluation for bilateral 
pes planus, both effective from April 21, 1997.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the appellate rating issues as those 
delineated on the title page of this decision.

In June 2004, a hearing was held before a Decision Review 
Officer at the RO.  In September 2005, a Travel Board hearing 
was held before the undersigned Board Member/Veterans Law 
Judge.

Although during that September 2005 Travel Board hearing, 
appellant raised the issue of secondary service connection 
for a left hip disability, since that issue has not been 
developed, it is referred to the RO for appropriate action.  
Kellar v. Brown, 6 Vet. App. 157 (1994). 

The issue of entitlement to an initial compensable evaluation 
for bilateral pes planus will be decided by the Board in its 
decision herein.  The issue of an initial evaluation in 
excess of 10 percent for service-connected low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, appellant's bilateral 
pes planus has been manifested primarily by no more than mild 
symptomatology/disability.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.71a, Code 5276 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of written 
correspondence, including an August 2004 VCAA letter that was 
sent to the appellant after the November 1997 AOJ decision at 
issue.  Additionally, such written correspondence as well as 
Statements of the Case and a Supplemental Statement of the 
Case informed the appellant of what information and evidence 
was required to substantiate the pes planus disability rating 
claim in question and of his and VA's respective duties for 
obtaining evidence.  It is clear from the record, including 
the VCAA letter, that appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  The Board finds 
that the RO informed him that additional information or 
evidence was needed to support the claim, and asked him to 
send the information or evidence to the AOJ.  In addition, 
the April 2004 Statement of the Case and November 2004 
Supplemental Statement of the Case included the provisions of 
38 C.F.R. § 3.159(b).  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to enactment of the VCAA.  

However, the content of the notice provided to the appellant 
by said VCAA letter as discussed above fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It is noteworthy that he has 
testified at RO and Travel Board hearings on appeal.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 38 
C.F.R. § 20.1102 (harmless error).  In this case, each of the 
four content requirements of a VCAA notice has been fully 
satisfied.  For these reasons, the timing of the VCAA notice 
constitutes harmless error, and it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appellate issue in question to the extent indicated.  See 
VAOPGCPREC 7-2004 (July 16, 2004).

Duty to Assist

With regard to the duty to assist, the record contains June 
1997 and October 2003 VA orthopedic examinations reports, 
which adequately addressed the nature and severity of 
appellant's service-connected pes planus.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed with respect to the 
appellate issue and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate said claim has been 
obtained.  There is no indication in the file that there are 
additional, available, relevant records that have not yet 
been obtained insofar as the appellate issue in question is 
concerned.  See Mayfield, supra.  

Under Diagnostic Code 5276, a 0 percent evaluation may be 
assigned for mild bilateral pes planus (or flatfoot) 
manifested by symptoms relieved by built-up shoe or arch 
support.  A 10 percent evaluation may be assigned for 
moderate bilateral pes planus with the weight-bearing line 
over or medial to the great toe, inward bowing of the 
Achilles tendon, and pain on manipulation and use of the 
feet.  A 30 percent evaluation may be assigned for severe 
bilateral pes planus manifested by objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indications of 
swelling on use of the feet, and characteristic callosities.  
A 50 percent evaluation may be assigned for pronounced 
bilateral pes planus manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. Part 4, Code 5276.  

Appellant's service medical records reveal that in April 
1997, mild bilateral pes planus was clinically reported.  

On June 1997 VA orthopedic examination, appellant's 
complaints included painful feet.  Clinically, his gait was 
described as good.  The feet appeared normal in appearance.  
Moderate flat feet were noted without calluses, skin changes, 
deformity, tenderness, or functional impairment.  X-rays of 
the feet were unremarkable.  Mild flat feet was diagnosed.

On October 2003 VA orthopedic examination (by the same 
examiner who conducted the aforementioned examination), 
appellant's complaints included painful feet that required 
use of orthosis.  Clinically, his gait was described as 
normal.  Pes planus of the feet was described as mild without 
calluses, skin changes, joint abnormalities, or tenderness.  
X-rays of the feet were interpreted as unremarkable, except 
for mild pes planus.  Mild bilateral pes planus with 
subjective complaints of pain in the feet was diagnosed.  

A March 2004 private podiatric evaluation report indicated 
that appellant's skin of the feet was unremarkable.  The 
medial arch of each foot was decreased.  There was no pain on 
palpation.  An April 2004 private x-ray study showed no 
abnormalities of the feet.

On a September 2004 VA orthopedic examination dealing 
primarily with the back, appellant's gait was described as 
normal.

During respective June 2004 and September 2005 RO and Travel 
Board hearings, appellant testified that he wore inserts in 
his shoes; that his feet did not cause problems in 
ambulation; that he would have painful, swollen feet but no 
spasms; that he worked in a sedentary-type job at an 
automotive manufacturer; and that he did not miss work due to 
his feet.  

In rating the service-connected bilateral pes planus, VA 
orthopedic examinations have revealed no more than mild 
disability and no calluses, skin changes, joint 
abnormalities, or tenderness.  Significantly, on October 2003 
VA examination, the pes planus disability was diagnosed as 
only mild and the June 1997 VA orthopedic examination report 
specifically noted that the pes planus did not result in any 
functional impairment.  No more than mild bilateral pes 
planus was diagnosed or clinically shown.  In short, moderate 
bilateral pes planus with the weight-bearing line over or 
medial to the great toe, inward bowing of the Achilles 
tendon, and pain on manipulation and use of the feet has not 
been shown or approximated, for the foregoing reasons.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, but there is no significant functional impairment 
(such as gait impairment) that was attributed by the VA 
examiners to the service-connected bilateral pes planus, as 
previously explained.  An extraschedular evaluation is not 
for consideration, since the evidence does not show that the 
service-connected bilateral pes planus, in and of itself, 
presents such an unusual or exceptional disability picture 
with marked interference with employment or frequent periods 
of hospitalization as to render the regular standards 
impractical, particularly since appellant's pes planus has 
not been shown to result in any appreciable functional 
impairment.  38 C.F.R. § 3.321(b)(1).  

Since the preponderance of the evidence is against allowance 
of this issue on appeal, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


ORDER

An initial compensable evaluation for bilateral pes planus is 
denied.


REMAND

With respect to the low back disability rating issue, 
although appellant was provided a September 2004 VA 
orthopedic examination that evaluated his low back 
disability, which included MRI findings showing disk bulges 
and degenerative changes involving L3-L4 through L5-S1, it 
does not appear that the RO has formally adjudicated service 
connection for degenerative arthritis and discogenic disease 
of the lumbosacral spine.  During a recent September 2005 
Travel Board hearing, appellant appears to have testified 
that his back disability had worsened and that he was 
claiming that the discogenic disease of the lumbosacral spine 
was part and parcel of the service-connected low back 
disability.  

The issue of service connection for degenerative arthritis 
and discogenic disease of the lumbosacral spine appears 
"inextricably intertwined" with the issue of entitlement to 
an initial evaluation in excess of 10 percent for service-
connected low back disability, currently classified as lumbar 
strain, since the applicable rating criteria may differ if 
service connection is deemed warranted by the RO for such 
lumbar spinal pathology, and thus, could potentially affect 
the outcome.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Furthermore, under 38 C.F.R. § 3.327(a) (2004), in 
pertinent part, "[r]eexaminations...will be requested whenever 
VA determines there is a need to verify...the current severity 
of a disability.  Generally, reexaminations will be 
required...if evidence indicates there has been a material 
change in a disability or that the current rating may be 
incorrect."  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange 
appropriate VA examination to 
determine the etiology of any 
lumbosacral spinal pathology and the 
nature, extent, and severity of the 
service-connected low back 
disability.  The examiner should 
review the entire claims file, 
examine appellant (including 
performing any indicated tests and 
studies, such as ranges of back 
motion expressed in degrees), and 
opine as to the whether it is at 
least as likely as not that any 
currently manifested lumbosacral 
spinal pathology (including 
degenerative arthritis and 
discogenic disease) was causally or 
etiologically related to the 
service-connected low back 
disability (currently classified as 
lumbar strain) or was permanently 
aggravated by that service-connected 
low back disability.  See 38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).

The examiner should describe all 
symptoms reasonably attributable to 
the service-connected low back 
disability in adequate detail.  The 
degree of functional impairment or 
interference with daily activities, 
if any, by the service-connected low 
back disability should also be 
described.  Manifestations of non-
service-connected low back 
disability should be distinguished 
from the service-connected back 
disability (currently classified as 
lumbar strain), to the extent 
reasonably feasible.

The examination report should 
contain an adequate medical history 
and clinical findings, and a 
sufficient rationale for any medical 
conclusions.  If there is no 
relationship between any lumbosacral 
spinal pathology and the service-
connected low back disability, that 
should also be specifically stated 
in the report.

2.  The RO should consider all 
additional evidence and adjudicate 
the issue of secondary service 
connection for degenerative 
arthritis and discogenic disease of 
the lumbosacral spine.  In 


the event the benefit sought is not 
granted, appellant should be 
provided appropriate notice of his 
appellate rights as to this issue, 
including the requirements for 
perfecting an appeal, and a 
reasonable opportunity to respond.  
If a timely, adequate response by 
appellant is received, the RO should 
ensure compliance with appropriate 
appellate procedures.  

3.  Additionally, the RO should 
readjudicate the appellate issue 
involving entitlement to an initial 
evaluation in excess of 10 percent 
for service-connected low back 
disability.  If this benefit sought 
is not granted, a supplemental 
statement of the case should be 
provided, and appellant should be 
afforded the appropriate period to 
respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, to 
the extent such action is in order.  

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


